DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/22 has been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 

Claim 12 recites “A computer program, comprising instructions, which when the program is executed by a mobile device …” that recites “a computer program” which is not one of the four categories of patent eligible subject matter and as such is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations of claim 1 and 10-11 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 1 and 10-11 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “measuring … by a measuring unit”, “communication interfaces is configured to enable data traffic”, and “measuring unit configured to measure” as recited in claims 1 and 10-11which specifies the generic place holder “unit” and “interface” coupled with the functional language of “measuring”, “enable” and “measure” and is not preceded by a structural modifier.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Applicant’s Specification, Fig. 1 & [0043] discloses “the mobile device further comprises an internal measuring unit … communication interfaces are also used to receive data from the internet” and Applicant’s Specification, [0026] discloses “an algorithm that can be implemented on a processor of the mobile device analyzes the measuring condition values” and as such the structure will be therefore be interpreted as directed towards specific hardware in a mobile device as a communication interface and a measuring unit are commonly known in the art.   

In addition, the examiner notes that the recited “communication interface” in claim 1 and “multi-connectivity” means in claim 7 and “memory unit” in claims 1 and 10 are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the indicated “communication interface” in claim 1 and “multi-connectivity means” in claim 7 discloses a generic placeholder “interface” and “means” language that is not modified by functional language and the indicated “memory unit” in claims 1 and 10 recites a preceding term “memory” which is a known structure within the art.

The examiner further directs the applicant to MPEP 2181 for more information, specifically, MPEP 2181, Section ll A & B, discloses:

A.    The Corresponding Structure Must Be Disclosed In the Specification Itself in a Way That One Skilled In the Art Will Understand What Structure Will Perform the Recited Function

The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999). In Atmel, the patentee claimed an apparatus that included a "high voltage generating means" limitation, thereby invoking 35 U.S.C. 112, sixth paragraph. The specification incorporated by reference a non-patent document from a technical journal, which described a particular high voltage generating circuit. The Federal Circuit concluded that the title of the article in the specification may, by itself, be sufficient to indicate to one skilled in the art the precise structure of the means for performing the recited function, and it remanded the case to the district court "to consider the knowledge of one skilled in the art that indicated, based on unrefuted testimony, that the specification disclosed sufficient structure corresponding to the high-voltage means limitation." Id. at 1382, 53 USPQ2d at 1231.

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). However, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) (Disclosure that an invention "may be controlled by known differential pressure, valving and control equipment" was not a disclosure of any structure corresponding to the claimed "control means for operating [a] valving " and the claim was held indefinite). See also Budde v. Harley-Davidson, Inc., 250 F.3d 1369, 1376, 58 USPQ2d 1801, 1806 (Fed. Cir. 2001); Cardiac Pacemakers, Inc. v. St. Jude Med., Inc., 296 F.3d 1106, 1115-18, 63 USPQ2d 1725, 1731-34 (Fed. Cir. 2002) (Court interpreted the language of the "third monitoring means for monitoring the ECG signal…for activating …" to require the same means to perform both functions and the only entity referenced in the specification that could possibly perform both functions is the physician. The court held that excluding the physician, no structure accomplishes the claimed dual functions. Because no structure disclosed in the embodiments of the invention actually performs the claimed dual functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.).

 Under certain limited circumstances, the written description does not have to explicitly describe the structure (or material or acts) corresponding to a means- (or step-) plus-function limitation to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Dossel, 115 F.3d at 946, 42 USPQ2d at 1885. Under proper circumstances, drawings may provide a written description of an invention as required by 35 U.S.C. 112. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991). Further, disclosure of structure corresponding to a means-plus-function limitation may be implicit in the written description if it would have been clear to those skilled in the art what structure must perform the function recited in the means-plus-function limitation. See Atmel Corp. v. Information Storage Devices Inc., 198 F.3d 1374, 1379, 53 USPQ2d 1225, 1228 (Fed. Cir. 1999) (stating that the "one skilled in the art" analysis should apply in determining whether sufficient structure has been disclosed to support a means-plus-function limitation); Dossel, 115 F.3d at 946–47, 42 USPQ2d at 1885 ("Clearly, a unit which receives digital data, performs complex mathematical computations and outputs the results to a display must be implemented by or on a general or special purpose computer (although it is not clear why the written description does not simply state ‘computer’ or some equivalent phrase).").




B. Computer-Implemented Means-Plus-Function Limitations 

Often the supporting disclosure for a computer-implemented invention discusses the implementation of the functionality of the invention through hardware, software, or a combination of both. In this situation, a question can arise as to which mode of implementation supports the means-plus-function limitation. The language of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph requires that the recited “means” for performing the specified function shall be construed to cover the corresponding “structure or material” described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. Therefore, the examiner should not construe the limitation as covering pure software implementation. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (US Patent Publication 2017/0118715 herein after referenced as Bhatta).


Regarding claim 1, Bhatta discloses:
A method for (Bhatta, Fig. 2 & [0048] discloses the RF resources 218, 219 (i.e. reads on at least two different communication interfaces) may be coupled to wireless antennas, 220, 221 for sending and receiving RF signals for the subscriptions thereby enabling the wireless communication device (i.e. reads on mobile device) to perform simultaneous communications with separate networks (i.e. reads on multi-connectivity functionality that … is associated to a different network flow) and service associated with the subscriptions and the RF resources 218, 219 may include a transceiver that combines transmitter and transceiver functions).
Bhatta discloses in one embodiment that the wireless communication device that is in simultaneous communication with different networks but fails to disclose in the same embodiment the limitations of “reducing the energy consumption of a mobile device” and “measuring condition values of the mobile device by a measuring unit associated to the mobile device; comparing the measured condition values of the mobile device to entries of a condition listing, wherein the condition listing is stored in a memory unit of the mobile device; and initiating an energy saving program of the mobile device upon detecting a match of the measured condition values and an entry of the condition listing; wherein the entries of the condition listing comprise the following measuring condition values of the mobile device: a display state, an activity state, a traffic consumption value, a traffic stream value, an SSID state, a BSSID state, an ESSID state, authentication information, and/or access type.” 
In a different embodiment, Bhatta discloses:
reducing the energy consumption of a mobile device (Bhatta, Fig. 5 & [0070] discloses a communication device processor may determine whether the estimated user activity duration exceeds the estimated service activity duration and in response to determining that the current estimated user activity duration exceeds the estimated service activity duration, the processor may implement a power management strategy and the power management strategy may include one or both of switching the user activity to a more power efficient RAT and/or disabling one or more services to reduce power consumption (i.e. reads on reducing energy consumption)).    
measuring condition values of the mobile device by a measuring unit associated to the mobile device; comparing the measured condition values of the mobile device to entries of a condition listing, wherein the condition listing is stored in a memory unit of the mobile device; (Bhatta, Fig. 3B & [0055]-[0056] discloses a processor may use the APM (i.e. reads on measuring unit) to monitor activity power resource needs and an APM data structure (i.e. reads on memory unit) may store information about the activities (i.e. reads on entries of a condition listing) monitored by the APM and the information monitored and stored by the APM may include a specific type of activity (i.e. reads on condition value), a RAT (i.e. reads on condition value) on which the user activity is camped for the current monitoring session, signal conditions that the RAT experiences, services enabled (i.e. reads on condition value) for the given RAT and power consumption of the user activity associated with each of the service options and the activities may include voice calls, data calls, media streaming, data transfer and the like and discloses the processor may compare information (i.e. reads on comparing the measured condition values) about a currently executing activity to information in the APM data structure to find power consumption information for the same activity executing under the same conditions and an entry representing the closest match to the currently executing activity may be used to estimate the power consumption needs of the currently executing activity and the power consumption estimate may be used to estimate a service activity duration representing the duration for which the user activity may be supported by the current RAT given the current battery state; Bhatta, [0068] discloses the processor may have an ongoing voice call (i.e. reads on condition value) and may search the APM data structure for voice call related entries (i.e. reads on entries of a condition listing) and the processor may then compare information about a currently camped RAT and any utilized services to information stored in the APM data structure and if a direct match between the user activity’s currently camped RAT, supporting services and signal conditions is found, then the processor may determine that the associated power consumption is the current average power consumption for the initiated or currently executed activity).
and initiating an energy saving program of the mobile device upon detecting a match of the measured condition values and an entry of the condition listing; (Bhatta, Fig. 5 & [0070] discloses a communication device processor may determine whether the estimated user activity duration exceeds the estimated service activity duration and in response to determining that the current estimated user activity duration exceeds the estimated service activity duration, the processor may implement a power management strategy (i.e. reads on initiating an energy saving program) and the power management strategy may include one or both of switching the user activity to a more power efficient RAT and/or disabling one or more services to reduce power consumption; Bhatta, [0056] discloses the processor may compare information about a currently executing activity to information in the APM data structure to find power consumption information for the same activity executing under the same conditions and an entry (i.e. reads on an entry of the condition listing) representing the closest match (i.e. reads on match) to the currently executing activity (i.e. reads on measured condition value) may be used to estimate the power consumption needs of the currently executing activity and the power consumption estimate may be used to estimate a service activity duration representing the duration for which the user activity may be supported by the current RAT given the current battery state).    
wherein the entries of the condition listing comprise the following measuring condition values of the mobile device: (Bhatta, [0068] discloses the processor may have an ongoing voice call (i.e. reads on activity state) and may search the APM data structure for voice call related entries and the processor may then compare information about a currently camped RAT (i.e. reads on access type) and any utilized services to information stored in the APM data structure; Bhatta, [0030] discloses determine an estimated power consumption for each currently active service (i.e. reads on a traffic consumption value or a traffic stream value) based on the RAT actively supporting each service; Bhatta, Fig. 3B & [0055] discloses the information monitored and stored by the APM may include a specific type of activity, a RAT on which the user activity is camped for the current monitoring session, signal conditions that the RAT experiences, services enabled for the given RAT and power consumption of the user activity associated with each of the service options and the activities may include voice calls, data calls, media streaming, data transfer and the like).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Bhatta to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify the various different embodiment (Bhatta, [0131]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of an embodiment of reducing power consumption of a mobile device as taught by Bhatta) with another known element and comparable device utilizing a known technique (i.e. performing a process of a similar embodiment of reducing power consumption of a mobile device with additional and/or alternative features and functionalities as taught by Bhatta) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of an embodiment of reducing power consumption of a mobile device (i.e. as taught by Bhatta) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 2, Bhatta discloses:
The method of claim 1, further comprising: measuring the energy consumption of the respective network flows and choosing the network flow that has the lowest energy consumption while at the same time fulfilling the requirements of a user for data transfer (Bhatta, [0001] discloses a service carried out on a subscription supporting Bluetooth may drain more battery resources than the same service offered over a subscription supporting WiFi and thus changes in RAT selection from a power hungry RAT to a lower power consumption RAT may extend battery life and result in an improved user experience; Bhatta, [0084] discloses selecting a RAT on which the initiated or currently executing user activity may be camped may include accessing the APM to determine power consumption for each of the RAT alternatives; Bhatta, [0088] discloses repeat the method 800 until a RAT with the lowest average power consumption is found; Bhatta, [0026] discloses a more power-efficient RAT may support the user activity for a longer duration with the current battery charge state and the wireless communication device may switch, disable or enable services and/or RATs to minimize power consumption and increase the duration of a user activity; Bhatta, Abstract discloses enable multi-RAT wireless communication devices to monitor the usage patterns of each service such as wireless communication link provided by the device and estimate the power consumption during the user activity based on the power needs of the services and the user activity.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the power consumption of the Bluetooth and WiFi RATs are measured and the WiFi RAT with the lowest power consumption is selected as the RAT to perform switching with in order to ensure that battery life is extended).  	Regarding claim 3, Bhatta discloses:
The method of claim 1, further comprising: measuring the performance of the respective network flows and choosing the network flow that has the best performance for data transfer (Bhatta, [0104] discloses a best service activity duration such as a service activity duration associated with the RAT that will be selected if no better option is presented; Bhatta, Fig. 3B & [0055] discloses the information monitored and stored by the APM may include a specific type of activity, a RAT on which the user activity is camped for the current monitoring session, signal conditions that the RAT experiences, services enabled for the given RAT and power consumption of the user activity associated with each of the service options and the activities may include voice calls, data calls, media streaming, data transfer and the like.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the RAT that offers the best service activity duration is selected as the RAT that has the best duration performance for the data transfer).
Regarding claim 5, Bhatta discloses:
The method of claim 1, wherein an algorithm analyzes the measuring condition values and generates a dedicated energy saving program with respect energy saving and/or performance target parameters (Bhatta, [0029] discloses the wireless device may be configured to determine whether the estimated user activity duration exceeds the estimated service activity duration and the wireless device may access the SPM to identify permutations of services and/or RATs that may be switched, disabled or enabled to improve power consumption). 
Regarding claim 6, Bhatta discloses:
The method of claim 5, wherein the algorithm takes a usage history of the mobile device into account (Bhatta, [0067] discloses the processor may access the APM to locate information about the historical power consumption of the initiated or currently executing user activity).
Regarding claim 7, Bhatta discloses:
The method of claim 1, wherein the energy saving program comprises the following energy saving measures: or reducing a particular network interface, (Bhatta, [0053] discloses processor may determine that WiFi services should be disabled before Bluetooth services due to the higher power consumption savings achieved;  Bhatta, [0122] discloses the mobile communication device have two or more radio signal transceivers such as Bluetooth, WiFi.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that disabling of services would include disabling of the corresponding radio signal transceivers).
Regarding claim 8, Bhatta discloses:
The method of claim 7, wherein individual energy saving measures are combined to further lower energy consumption (Bhatta, [0032] discloses both RAT switching and service disablement may improve power savings beyond that which may be obtained by implementing a single strategy).
Regarding claim 10, Bhatta discloses:
A mobile device having a multi-connectivity functionality configured for reducing the energy consumption according to the method of claim 1 (see claim 1).
the mobile device comprising: at least two different communication interfaces, wherein each of the communication interfaces is assigned to a different network flow, wherein each of the communication interfaces is configured to enable data traffic for the mobile device; (Bhatta, Fig. 2 & [0048] discloses the RF resources 218, 219 may be coupled to wireless antennas, 220, 221 for sending and receiving RF signals for the subscriptions thereby enabling the wireless communication device to perform simultaneous communications with separate networks and service associated with the subscriptions and the RF resources 218, 219 may include a transceiver that combines transmitter and transceiver functions; Bhatta, [0053] discloses processor may determine that WiFi services should be disabled before Bluetooth services due to the higher power consumption savings achieved;  Bhatta, [0122] discloses the mobile communication device have two or more radio signal transceivers such as Bluetooth, WiFi).
a measuring unit configured to measure the conditions values of the mobile device; a memory unit configured to store a condition listing and the measurement condition values, wherein the condition listing lists possible condition values of the mobile device and the measurement condition values lists actual measured condition values of the mobile device; a processor configured to compare the measurement condition values to the entries of the condition list, (Bhatta, Fig. 3B & [0055]-[0056] discloses a processor may use the APM to monitor activity power resource needs and an APM data structure may store information about the activities monitored by the APM and the information monitored and stored by the APM may include a specific type of activity, a RAT on which the user activity is camped for the current monitoring session, signal conditions that the RAT experiences, services enabled for the given RAT and power consumption of the user activity associated with each of the service options and the activities may include voice calls, data calls, media streaming, data transfer and the like and discloses the processor may compare information about a currently executing activity to information in the APM data structure to find power consumption information for the same activity executing under the same conditions and an entry representing the closest match to the currently executing activity may be used to estimate the power consumption needs of the currently executing activity and the power consumption estimate may be used to estimate a service activity duration representing the duration for which the user activity may be supported by the current RAT given the current battery state; Bhatta, [0068] discloses the processor may have an ongoing voice call and may search the APM data structure for voice call related entries and the processor may then compare information about a currently camped RAT and any utilized services to information stored in the APM data structure and if a direct match between the user activity’s currently camped RAT, supporting services and signal conditions is found, then the processor may determine that the associated power consumption is the current average power consumption for the initiated or currently executed activity).
wherein the processor is configured to generate and to execute an energy saving program of the mobile device that limits the multi-connectivity functionality of the mobile device; (Bhatta, Fig. 5 & [0070] discloses a communication device processor may determine whether the estimated user activity duration exceeds the estimated service activity duration and in response to determining that the current estimated user activity duration exceeds the estimated service activity duration, the processor may implement a power management strategy and the power management strategy may include one or both of switching the user activity to a more power efficient RAT and/or disabling one or more services to reduce power consumption).    
  wherein the entries of the condition listing comprise the following measuring condition values of the mobile device: (Bhatta, [0068] discloses the processor may have an ongoing voice call and may search the APM data structure for voice call related entries and the processor may then compare information about a currently camped RAT and any utilized services to information stored in the APM data structure; Bhatta, [0030] discloses determine an estimated power consumption for each currently active service based on the RAT actively supporting each service; Bhatta, Fig. 3B & [0055] discloses the information monitored and stored by the APM may include a specific type of activity, a RAT on which the user activity is camped for the current monitoring session, signal conditions that the RAT experiences, services enabled for the given RAT and power consumption of the user activity associated with each of the service options and the activities may include voice calls, data calls, media streaming, data transfer and the like).
Regarding claim 11, Bhatta discloses:
The network entity of claim 10, wherein the measuring unit is configured to measure a charge state of a battery of the mobile device (Bhatta, [0069] discloses the service activity duration may be a calculation of the amount of energy stored in the battery divided by the current power draw of the RAT and the energy remaining in the battery may be measured in units of power for a period of time).
Regarding claim 12, Bhatta discloses:
A computer program comprising instructions, which when the program is executed by a mobile device, (Bhatta, [0130] discloses the functions described may be implemented in software that may be stored as one or more instructions or code on a non-transitory computer-readable medium).
cause the mobile device to carry out the method of one of claim 1 (see claim 1). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Bhattacharya et al. (US Patent Publication 2017/0118715 herein after referenced as Bhatta) in view of Borhan et al. (US Patent Publication 2015/0326037 herein after referenced as Borhan).  



Regarding claim 9, Bhatta discloses:
The method of claim 5 (see claim 5).  Bhatta discloses a mobile device that includes multiple energy saving measures but fails to explicitly disclose that a comparison and selection is made between the energy saving measures and therefore fails to disclose “wherein the algorithm selects the energy saving measure with the best performance if multiple energy saving measures match the energy saving and/or performance target parameters”.
In a related field of endeavor, Borhan discloses:
wherein the algorithm selects the energy saving measure with the best performance if multiple energy saving measures match the energy saving and/or performance target parameters (Borhan, [0028] discloses the battery management system selects the charging solution that meets or substantially meets all the criteria of the remaining battery variables and if there is more than one charging solution, the battery management system selects the charging solution that charges the battery the fastest or a different tie break criteria may be utilized by the battery management system such as selecting the charging solution that corresponds with the least amount of loss of battery life rather than just charge time.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the battery management system selects an energy saving charging solution based on a tie break criteria when there are multiple energy saving charging solutions found that meets the criteria of the remaining battery variables).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Bhatta to incorporate the teachings of Borhan for the purpose of providing the system with a means to select the best power management policy for the electronic device when multiple policies are available (Borhan, [0028]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of selecting a battery management policy from a plurality of battery management policies as taught by Bhatta) with another known element and comparable device utilizing a known technique  (i.e. performing a process of selecting a battery management policy from a plurality of battery management policies, wherein the selection includes a tie-break criteria when multiple battery management policies are available as taught by Borhan)  to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of selecting a battery management policy from a plurality of battery management policies (i.e. as taught by Bhatta & Borhan) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645